EXHIBIT 10.P.2
AMENDMENT NO. 2 TO THE
EL PASO CORPORATION
SEVERANCE PAY PLAN
          WHEREAS, El Paso Corporation (the “Company”) maintains the El Paso
Corporation Severance Pay Plan (the “Plan”), as amended and restated effective
as of October 1, 2002;
          WHEREAS, Section 6.2 of the Plan permits the Company or the Plan
Administrator to amend the Plan, from time to time, subject to certain
restrictions set forth therein;
          WHEREAS, the Plan Administrator desires to amend Exhibit A of the
Plan, List of Participating Employers, to remove obsolete entities and clarify
the list of Participating Employers under the Plan.
          NOW, THEREFORE, BE IT RESOLVED, that Exhibit A of the Plan, List of
Participating Employers, is amended and restated in its entirety, as attached
hereto.
          IN WITNESS WHEREOF, this amendment has been executed by the
undersigned, thereunto duly authorized, effective as of January 1, 2008.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone         Susan B. Ortenstone       Senior
Vice President, Human Resources    

Attest:

                By:   /s/ Marguerite Woung-Chapman           Corporate
Secretary           

 



--------------------------------------------------------------------------------



 



         

Exhibit A
List of Participating Employers
CIG Pipeline Services Company, L.L.C.
El Paso Energy Service Company
El Paso Merchant Energy North America Company
El Paso Natural Gas Company
El Paso Exploration & Production Management, Inc.
Sandbar Petroleum Company
SNG Pipeline Services Company, L.L.C.
Tennessee Gas Pipeline Company

 